Citation Nr: 0837802	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
veteran's previously denied claim of entitlement to service 
connection for PTSD.

The issue of whether the veteran is entitled to service 
connection for PTSD is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in an April 2002 rating decision.  The veteran did not 
file a timely appeal from that decision.

2.  The evidence received subsequent to the April 2002 rating 
decision is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108, 
7105 (West 2007); 38 C.F.R. §§ 3.156, 20.1104 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in April 2002, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
did not file a timely appeal of that decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 
7105 (West 2007); 38 C.F.R. § 3.160(d), 20.302, 20.1103.  
Thus, the April 2002 decision is final because the veteran 
did not file a timely appeal from it.

A claim for entitlement to service connection for PTSD may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in January 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
dated from November 1965 to November 1968.  Those records 
revealed treatment for complaints of anxiety and depression, 
but did not contain a diagnosis of PTSD or other psychiatric 
disorder.  Additional evidence before the RO at the time of 
the prior final decision consisted of private medical 
records, dated from February 1997 to May 1997, indicating 
that the veteran was treated at a psychiatric hospital, where 
he reported experiencing symptoms of depression since October 
1994 and was diagnosed with major depressive disorder.  
Further evidence before the RO in April 2002 included the 
veteran's VA medical records, dated from October 1997 to 
November 2001, indicating that the veteran underwent 
evaluation at a VA PTSD clinic and was diagnosed with PTSD 
related to early childhood abuse, bipolar disorder, and 
dysthmic disorder.  The RO also considered the veteran's 
service separation form, which showed that he served as a 
military police officer, and a October 2001 statement in 
which the veteran recounted three in-service stressors which 
he alleged were responsible for his PTSD: finding a dead 
infant while working as a military police officer at Fort 
Monmouth, N.J.; transporting dead and wounded soldiers en 
route from Vietnam at Hickam Air Force Base and Schofield 
Barracks, Hawaii; and helping a suicidal soldier with a knife 
at Fort Shafter, Hawaii.  

On the basis of that evidence, the RO found that while the 
veteran had a current diagnosis of PTSD, his alleged in-
service stressors were not subject to verification, and the 
claim was denied.  

The veteran applied to reopen his claim for service 
connection in January 2004.  The Board finds that the 
evidence received since the last final decision in April 2002 
is not cumulative of other evidence of record, relates to 
unestablished facts, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes the veteran's written 
statements and June 2006 testimony before a Decision Review 
Officer, in which he provided more detailed information about 
two of his alleged in-service stressors.  Specifically, the 
veteran indicated that the incident involving the dead infant 
occurred at Fort Monmouth in May or June, 1966.  He also 
specified the name of the suicidal soldier whom he helped at 
Fort Shafter during the summer of 1968.  The veteran further 
maintained that both incidents were documented in writing and 
therefore should be subject to verification.  Additional 
evidence now before the RO includes the veteran's personnel 
records, showing his dates of service at Fort Monmouth, Fort 
Shafter, Hickam Air Force Base, and Schofield Barracks, and 
the various units with which he served, as well as VA medical 
records dated from November 2002 to September 2007, 
reflecting ongoing treatment for PTSD and other psychiatric 
problems.

The Board finds that the newly received statements and 
testimony from the veteran, which provide more specific 
information about his alleged in-service stressors, are both 
new and material as they tend to corroborate the veteran's 
contention that he has PTSD that is related to his period of 
active service.  Specifically, the veteran has presented 
evidence suggesting that his currently diagnosed PTSD 
resulted from alleged in-service stressors that may be 
capable of verification through the United States Army & 
Joint Services Records Research Center (JSRRC).  That new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the Board 
finds that new and material evidence has been submitted and 
the veteran's claim for service connection for service 
connection for PTSD is reopened.


ORDER

New and material evidence has been submitted for the claim of 
entitlement to service connection for PTSD and that claim is 
reopened.  To that extent only, the appeal is granted.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection.  The 
veteran's service separation form lists his most significant 
duty assignment as a military police officer.  His service 
personnel records show that he underwent training at Fort 
Jackson, South Carolina, and Fort Gordon, Georgia.  
Afterwards, he served as a military police officer with the 
241st Military Police Company based at Fort Monmouth, New 
Jersey, from May 1966 to November 1966.  He served with the 
524th Military Police Company based at Fort Shafter, Hawaii, 
from November 1966 to December 1968.  Those records further 
show that the veteran received awards consistent with 
military service but which do not denote participation in 
combat.  His service medical records contain no diagnoses of 
PTSD or other psychiatric disorders.

Post-service medical records show that the veteran has 
received psychiatric treatment at private and VA medical 
centers and has been diagnosed with PTSD.  However, his 
medical providers do not appear to have based the PTSD 
diagnosis on any specific in-service stressor.

The veteran's claim for service connection for PTSD was 
denied on the basis that no alleged stressor had been 
verified.  However, it does not appear that sufficient 
verification efforts have yet been made.  In written 
statements and testimony before a Decision Review Officer, 
the veteran cited the following stressors: responding to an 
emergency call and finding a dead infant at Fort Monmouth, 
New Jersey in May or June, 1966; transporting dead and 
wounded soldiers en route from Vietnam at Hickam Air Force 
Base and Schofield Barracks, Hawaii, shortly after the start 
of the Tet Offensive in early 1968; and helping a suicidal 
soldier with a knife, whose name the veteran has provided, at 
Fort Shafter, Hawaii, between June and August, 1968.  Those 
are stressors that may be capable of verification.  

Because the veteran has provided evidence that may be 
sufficient to verify stressors through the United States Army 
& Joint Services Records Research Center (JSRRC), and no 
attempt to verify has yet been made, the RO should attempt to 
verify the listed stressors through JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Request that the JSRRC perform a 
search of the veteran's unit histories 
with the 241st Military Police Company 
based at Fort Monmouth, N.J., from May 
1966 to November 1966, and with the 
524th Military Police Company based at 
Fort Shafter, Hawaii, from November 
1966 to December 1968, in an attempt to 
verify the following stressors:  (1) 
responding to an emergency call and 
finding a dead infant at Fort Monmouth, 
New Jersey, in May or June, 1966; 
(2) transporting dead and wounded 
soldiers en route from Vietnam at 
Hickam Air Force Base and Schofield 
Barracks, Hawaii, in the early months 
of 1968 (i.e., shortly after the start 
of the Tet Offensive, which commenced 
January 30, 1968); and (3) helping a 
suicidal soldier with a knife 
(identified by veteran at on page six 
of the hearing transcript) at Fort 
Shafter, between June and August, 1968.

2.  If and only if any alleged 
stressors are corroborated, schedule 
the veteran for a VA PTSD examination 
to determine whether a diagnosis of 
PTSD under the criteria as set forth in 
the Diagnostic and Statistical Manual 
of Mental Disorders (4th Ed., 1994) 
(DSM-IV) is warranted.  The claims 
folder, should be sent to the examiner 
for review and the examination report 
should note that review.  A summary of 
any verified stressors should be 
provided to the examiner.  If a 
diagnosis of PTSD is warranted, the 
examiner should state whether it is as 
likely as not (50 percent probability 
or greater) that the veteran's PTSD was 
caused by a verified-service stressor.  
If PTSD is not found, the VA examiner 
should state which criteria for a 
diagnosis are not met.

3.  Then, readjudicate the claim on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A.  §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


